Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00208-CR
____________
 
EX PARTE GERALD
DWAYNE CARLINE
 
 

 
On Appeal from the 230th District
Court
Harris County, Texas
Trial Court Cause No. 1200702
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was charged with manufacturing with intent to deliver between 28 and 400 grams
of a controlled substance.  Appellant filed a pre-trial application for writ of
habeas corpus asking the trial court to set a reasonable bond.  The trial court
set pre-trial bond at $200,000 and dismissed the application.  Appellant then
filed a notice of appeal.  
On May
12, 2009, appellant filed a motion to dismiss the appeal because the issues in
this appeal have been rendered moot.  According to the motion, appellant
entered a guilty plea to possession of a controlled substance and was sentenced
to confinement for two years in the Institutional Division of the Texas
Department of Criminal Justice.  




Appellant=s plea renders the issue of pretrial
bond moot.  See Ex parte Morgan, 335 S.W.2d 766, 766 (Tex. Crim. App.
1960);  Ex parte Bennet, 818 S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.)
(stating that Awhere the premise of a habeas corpus application is destroyed by
subsequent developments, the legal issues raised thereunder are rendered moot@).  
Accordingly,
we dismiss this appeal as moot.  
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices Yates
and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).